UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09154 PARADIGM HOLDINGS, INC. (Exact name of registrant as specified in its charter) WYOMING 83-0211506 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9, 3RD FLOOR ROCKVILLE, MARYLAND (Address of principal executive offices) (Zip Code) (301) 468-1200 (Registrant's telephone number, including area code) None (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares of common stock outstanding on November 9, 2010 were 47,296,598. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Item 4T. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 35 SIGNATURES 36 CERTIFICATIONS EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable - contracts, net Restricted cash Prepaid expenses Deferred income tax assets Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Deferred income tax assets, net of current portion Other non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Notes payable — line of credit $ $ Notes payable — promissory note, net of issuance discount Accounts payable and accrued expenses Accrued salaries and related liabilities Corporate income tax payable Mandatorily redeemable preferred stock, current portion Other current liabilities Total current liabilities Long-term liabilities Other non-current liabilities Mandatorily redeemable preferred stock - $.01 par value, 10,000,000 shares authorized, 6,115 shares and 6,206 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Put warrants Total liabilities Commitments and contingencies Common stock - $.01 par value, 50,000,000 shares authorized, 44,671,598 sharesand 41,243,027 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit (4,465,670 ) (3,543,095 ) Total stockholders’ (deficit) equity (95,117 ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these condensed consolidated financial statements. 3 Table of Contents PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Contract Revenue Service contracts $ Repair and maintenance contracts Total contract revenue Cost of revenue Service contracts Repair and maintenance contracts Total cost of revenue Gross margin Selling, general and administrative Income (loss) from operations (306,688 ) Other income (expense) Interest income 2 8 Change in fair value of put warrants Interest expense – mandatorily redeemable preferred stock (483,115 ) (418,248 ) (1,382,632 ) (950,223 ) Interest expense (284,962 ) (118,697 ) (565,411 ) (435,475 ) Total other income (expense) (1,339,854 ) (922,605 ) Income (loss) from operations before income taxes (833,801 ) (1,229,293 ) (Benefit) provision for income taxes (112,862 ) (88,624 ) Net income (loss) (922,575 ) (1,140,669 ) Dividends on preferred stock Net income (loss) attributable to common shareholders $ $ $ ) $ ) Weighted average number of common shares: Basic Diluted Net income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ ) $ ) $ ) The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these condensed consolidated financial statements. 4 Table of Contents PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation and amortization Bad debt recovery (1,748 ) Amortization of deferred financing costs Amortization of debt discount Accretion of preferred stock Change in fair value of put warrants (600,815 ) (463,085 ) Loss on disposal of property and equipment Deferred income taxes (246,581 ) (206,524 ) (Increase) Decrease in Accounts receivable - contracts, net Restricted cash (4,000,000 ) Prepaid expenses Other current assets (183,160 ) Other non-current assets (544,885 ) (Decrease) Increase in Accounts payable and accrued expenses (646,804 ) (1,308,604 ) Accrued salaries and related liabilities Other current liabilities (3,129 ) (87,542 ) Other non-current liabilities (41,686 ) (56,311 ) Net cash (used in) provided by operating activities (3,841,416 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (25,006 ) (30,574 ) Net cash used in investing activities (25,006 ) (30,574 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft Payments on capital leases (1,578 ) Proceeds from (payments) on notes payable (2,000,000 ) Proceeds from mandatorily redeemable preferred stock Debt issuance costs (276,452 ) (1,113,637 ) Dividends paid on Series A Preferred Stock (75,000 ) Redemption of mandatorily redeemable preferred stock (100,000 ) Repurchase of Series A Preferred Stock (107,000 ) Proceeds from line of credit Payments on line of credit (31,668,183 ) (37,558,608 ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents (621,149 ) Cash and equivalents, beginning of period Cash and cash equivalents, end of period $ $ 5 Table of Contents For the nine months ended September 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year: Cash paid for income taxes $ $ Cash paid for interest $ $ Non-cash financing activities: Issuance of 3,428,571 shares of common stock in lieu of cash payment on financing fee incurred on issuance of promissory note $ $ Conversion of Series A preferred stock to common stock $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are anintegral part of these condensed consolidated financial statements. 6 Table of Contents PARADIGM HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Paradigm Holdings, Inc., a Wyoming corporation (the “Company”), is the parent of the wholly owned subsidiaries, Paradigm Solutions Corp., Trinity IMS, Inc. (“Trinity”), Caldwell Technology Solutions, LLC (“CTS”) and Paradigm Holdings, Inc., a Nevada corporation (“Paradigm Nevada”). Reference is made to the Annual Report on Form 10-K for the Company for the year ended December 31, 2009 filed with the Securities and Exchange Commission (the “SEC”) for additional information on our corporate structure. The Company owns 49% of a joint venture. To date, the activities of this joint venture have had an immaterial impact on the Company’s condensed consolidated financial statements. The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC. Therefore, certain financial information and footnote disclosures accompanying annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) are omitted in this interim report. The interim condensed consolidated financial statements and notes thereto should be read in conjunction with the Annual Report on Form 10-K for the Company for the year ended December 31, 2009. The accompanying unaudited condensed consolidated financial statements for the Company reflect all normal recurring adjustments that are necessary, in the opinion of management, to present fairly the results of operations in accordance with GAAP. All significant intercompany accounts and transactions have been eliminated in consolidation. The results for the interim periods are not necessarily indicative of the results to be expected for the fiscal year. Liquidity As of September 30, 2010, the Company had an accumulated deficit of approximately $4.5 million and working capital deficit of $0.3 million. Additionally, the Company is highly dependent on a line-of-credit financing arrangement. Although there can be no assurances, the Company believes that cash flow from operations, together with borrowings available from our credit facility with Silicon Valley Bank (“SVB”) will be adequate to meet future liquidity needs for the next twelve months. As of September 30, 2010, the Company had $0.7 million available under the SVB Line. For a description of the Company’s accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements of the Annual Report on Form 10-K for Paradigm Holdings, Inc. for the year ended December 31, 2009. Revenue Recognition Substantially all of the Company's revenue is derived from service and solutions provided to the federal government by Company employees and subcontractors. The Company generates its revenue from three different types of contractual arrangements: (i) time and materials contracts, (ii) cost-plus reimbursement contracts, and (iii) fixed price contracts. Time and Materials (“T&M”). For T&M contracts, revenue is recognized based on direct labor hours expended in the performance of the contract by the contract billing rates and adding other billable direct costs. Cost-Plus Reimbursement (“CP”). Under CP contracts, revenue is recognized as costs are incurred and include an estimate of applicable fees earned. For award based fees under CP contracts, the Company recognizes the relevant portion of the expected fee to be awarded by the client at the time such fee can be reasonably estimated and collection is reasonably assured based on factors such as prior award experience and communications with the client regarding performance. Fixed Price (“FP”). The Company has two basic categories of FP contracts: (i) fixed price-level of effort (“FP-LOE”) and (ii) firm fixed price (“FFP”). 7 Table of Contents  Under FP-LOE contracts, revenue is recognized based upon the number of units of labor actually delivered multiplied by the agreed rate for each unit of labor. Revenue on fixed unit price contracts, where specific units of output under service agreements are delivered, is recognized as units are delivered based on the specific price per unit. For FP maintenance contracts, revenue is recognized on a pro-rata basis over the life of the contract.  Under FFP contracts, revenue is generally recognized subject to the provision of the SEC Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition.” For those contracts that are within the scope of Accounting Standards Codification (“ASC”) 605-35, “Revenue Recognition; Construction-Type and Production-Type Contracts,” revenue is recognized on the percentage-of-completion method using costs incurred in relation to total estimated costs. In certain arrangements, the Company enters into contracts that include the delivery of a combination of two or more of its service offerings. Such contracts are divided into separate units of accounting. Revenue is recognized separately in accordance with the Company's revenue recognition policy for each element. Further, if an arrangement requires the delivery or performance of multiple deliveries or elements under a bundled sale, the Company determines whether the individual elements represent "separate units of accounting" under the requirements of ASC 605-25, “Revenue Recognition; Multiple Element Arrangements,” and allocates revenue to each element based on relative fair value. Software revenue recognition for sales of OpsPlanner is in accordance with ASC 985-605, “Software Revenue Recognition.” Since the Company has not yet established vendor specific objective evidence of fair value for the multiple elements typically contained within an OpsPlanner sale, revenue from the sale of OpsPlanner is recognized ratably over the term of the contract. The OpsPlanner software was sold as part of the sale of the commercial business on February 28, 2007. Effective March 1, 2007, the Company became the exclusive reseller of the OpsPlanner software to the federal government. In certain contracts, revenue includes third-party hardware and software purchased on behalf of clients. The level of hardware and software purchases made for clients may vary from period to period depending on specific contract and client requirements. The Company recognizes the gross revenue under ASC 605-45, “Revenue Recognition; Principal Agent Considerations,” for certain of its contracts which contain third-party products and services, because in those contracts, the Company is contractually bound to provide a complete solution which includes labor and additional services in which the Company maintains contractual, technical and delivery risks for all services and agreements provided to the customers, and the Company may be subject to financial penalties for non-delivery. The Company is subject to audits from federal government agencies. The Company has reviewed its contracts and believes there is no material risk of any significant financial adjustments due to government audit. To date, the Company has not had any adjustments as a result of a government audit of its contracts. Revenue recognized on contracts for which billings have not yet been presented to customers is included in unbilled receivables. Deferred revenue relates to contracts for which customers pay in advance for services to be performed at a future date. The Company recognizes deferred revenue attributable to its software and maintenance contracts over the related service periods. Cost of Revenue Cost of revenue for service contracts consists primarily of labor, consultant, subcontract, materials, travel expenses and an allocation of indirect costs attributable to the performance of the contract. Cost of revenue for repair and maintenance contracts consist primarily of labor, consultant, subcontract, materials, travel expenses and an allocation of indirect costs attributable to the performance of the contract. Certain direct and incremental costs are deferred based on the recognition of revenue for the associated contracts. Restricted Cash Restricted cash, which restrictions are expected to be released within one year, consists principally of cash held in money market accounts securing an outstanding letter of credit issued by SVB to secure the Performance Bond (defined below) issued in favor of a federal agency. Refer to Note 15 of the Notes to Condensed Consolidated Financial Statements for a further discussion. 8 Table of Contents Goodwill and Intangible Assets Goodwill represents the excess of purchase price over the fair value of net assets acquired in business combinations. Pursuant to ASC 350, “Intangibles-Goodwill and Other,” goodwill and intangible assets with indefinite lives are not amortized, but instead are tested for impairment at least annually. ASC 350-30 also requires that identifiable intangible assets with estimable useful lives be amortized over their estimated useful lives, and reviewed for impairment in accordance with ASC 360-10, “Property, Plant, and Equipment.” The Company conducts a review for impairment of goodwill and indefinite lived intangible assets annually in the fourth quarter. Additionally, on an interim basis, the Company assesses the impairment of goodwill and intangible assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors that the Company considers important which could trigger an impairment review include significant underperformance relative to historical or expected future operating results significant changes in the manner or use of the acquired assets or the strategy for the overall business, significant negative industry or economic trends or a decline in a company's stock price for a sustained period. Goodwill and intangible assets are subject to impairment to the extent the Company's operations experience significant negative results. These negative results can be the result of the Company's individual operations or negative trends in the Company's industry or in the general economy, which impact the Company. To the extent the Company's goodwill and intangible assets are determined to be impaired then these balances are written down to their estimated fair value on the date of the determination. At September 30, 2010, there were no such factors indicating that the Company’s goodwill and intangible assets were impaired. Share-based Compensation The Company follows the provisions of ASC 718, “Compensation-Stock Compensation,”to account for share-based compensation. Option awards are valued at fair value based on the Black-Scholes option-pricing model and the fair value is recognized as an expense on a straight line basis over the requisite service period. Restricted common stock is valued at fair value based on the closing market price on the date of grant. Total share-based compensation expense included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations was $74 thousand and $92 thousand for the three months ended September 30, 2010 and 2009, respectively, including the expense recognized for the restricted common stock issued on October 21, 2008 and May 3, 2007. Total share-based compensation expense was $238 thousand and $487 thousand for the nine months ended September 30, 2010 and 2009, respectively. The Company did not grant any share-based awards for the three and nine months ended September 30, 2010. Valuation of Warrants The Company accounts for the issuance of common stock purchase warrants in accordance with the provisions of ASC 815-40. The Class A Warrants and Class B Warrants issued in connection with the sale of the Company’s SeriesA-1 Senior Preferred Stock, par value $0.01 per share (the “Series A-1 Preferred Stock”), contain a provision that could require cash settlement and that event is outside the control of the Company, and therefore are classified as a liability. The Company assesses classification of put warrants at each reporting date to determine whether a change in classification is required. The Company values put warrants using the Black-Scholes valuation model. Put warrants are re-valued at each financial statement reporting date. Any change in value is charged to other income or expense during the period. Major Customers Nearly all of the Company’s revenue is from federal agencies and 67% and 76% of total revenue was generated from three major customers during the three months ended September 30, 2010 and 2009, respectively. For the nine months ended September 30, 2010 and 2009, 73% of total revenue was generated from these major customers. The Company’s accounts receivable related to these major customers was 60% and 68% of total accounts receivable at September 30, 2010 and at December 31, 2009, respectively. The Company defines major customer by agencies within the federal government. A majority of the Company’s customer concentration is in the Mid-Atlantic states of the United States. Segment Reporting ASC 280, “Segment Reporting” establishes standards for the way that public business enterprises report information about operating segments in annual financial statements and requires that these enterprises report selected information about operating segments in interim financial reports. ASC 280 also establishes standards for related disclosures about products and services, geographic areas and major customers. Management has concluded that the Company operates in one segment based upon the information used by management in evaluating the performance of its business and allocating resources and capital. 9 Table of Contents Recent Accounting Pronouncements – Not Yet Adopted In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”)2009-13, Multiple-Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force to amend certain guidance in FASB Accounting Standards CodificationTM (ASC)605, Revenue Recognition,25, “Multiple-Element Arrangements”. The amended guidance in ASC605-25 (1)modifies the separation criteria by eliminating the criterion that requires objective and reliable evidence of fair value for the undelivered item(s), and (2)eliminates the use of the residual method of allocation and instead requires that arrangement consideration be allocated, at the inception of the arrangement, to all deliverables based on their relative selling price. The FASB also issued ASU2009-14, “Certain Revenue Arrangements That Include Software Elements – a consensus of the FASB Emerging Issues Task Force” to amend the scope of arrangements under ASC985, “Software”,605, “Revenue Recognition” to exclude tangible products containing software components and non-software components that function together to deliver a product’s essential functionality.The amended guidance in ASC 605-25 and ASC985-605 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early application and retrospective application permitted. The Company expects to prospectively apply the amended guidance in ASC 985-605, concurrently with the amended guidance in ASC 605-25, beginning on January 1, 2011. The Company is in the process of evaluating the impact the amendments to ASC 605-25 and ASC 985-605 will have on the Company’s condensed consolidated financial statements. In October2009, the FASB issued ASU No.2009-14, “Software (Topic 985): Certain Revenue Arrangements That Include Software Elements (a consensus of the FASB Emerging Issues Task Force)” (“ASU 2009-14”). ASU 2009-14 amends ASC 985-605, “Software: Revenue Recognition,” such that tangible products, containing both software and non-software components that function together to deliver the tangible product’s essential functionality, are no longer within the scope of ASC 985-605. It also amends the determination of how arrangement consideration should be allocated to deliverables in a multiple-deliverable revenue arrangement. The amendments in this update are effective, on a prospective basis, for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. Earlier application is permitted with required transition disclosures based on the period of adoption. Both ASU 2009-13 and ASU 2009-14 must be adopted in the same period and must use the same transition disclosures. The Company is currently evaluating the potential impact of this standard on its condensed consolidated financial statements. Recent Accounting Pronouncements – Adopted In February 2010, the FASB issued ASU 2010-09, “Subsequent Events” (“ASU 2010-09”), effective immediately, which amends ASC 855-10 to clarify that an SEC filer is not required to disclose the date through which subsequent events have been evaluated in the financial statements. The adoption of ASU 2010-09 did not materially impact the Company’s condensed consolidated financial statements. In January2010, the FASB issued ASU No.2010-06, “Improving Disclosures about Fair Value Measurements,” (“ASU 2010-06”) to amend topic ASC 820 “Fair Value Measurements and Disclosures,” by improving disclosure requirements in order to increase transparency in financial reporting. ASU 2010-06 requires that an entity disclose separately the amounts of significant transfers in and out of Level 1 and 2 fair value measurements and describe the reasons for the transfers. Furthermore, an entity should present information about purchases, sales, issuances, and settlements for Level 3 fair value measurements. ASU 2010-06 also clarifies existing disclosures for the level of disaggregation and disclosures about input and valuation techniques. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements for the activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. On January1, 2010, the Company adopted the disclosure amendments in ASU 2010-06, except for the amendments to Level 3 fair value measurements as described above. The adoption of ASU 2010-06 did not have a material impact on the Company’s condensed consolidated financial statements, as the Company had no transfers in between categories. 10 Table of Contents In January 2010, the Company adopted the guidance to replace the calculation for determining which entities, if any, have a controlling financial interest in a variable interest entity (“VIE”) from a quantitative based risks and rewards calculation, to a qualitative approach that focuses on identifying which entities have the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and, the obligation to absorb losses of the entity or the right to receive benefits from the entity. This standard also requires ongoing assessments as to whether an enterprise is the primary beneficiary of a VIE (previously, reconsideration was only required upon the occurrence of specific events), modifies the presentation of consolidated VIE assets and liabilities, and requires additional disclosures about a company’s involvement in VIEs. The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial statements as the Company does not currently hold any variable interests. Reclassification Certain reclassifications have been made to the Condensed Consolidated Financial Statements for all prior periods presented to conform to the presentation in current periods. 2. FAIR VALUE MEASUREMENTS In accordance with ASC 820, “Fair Value Measurements and Disclosures,” a fair value measurement is determined based on the assumptions that a market participant would use in pricing an asset or liability. ASC 820 also established a three-tiered hierarchy that draws a distinction between market participant assumptions based on (i) observable inputs such as quoted prices in active markets (Level 1), (ii)inputs other than quoted prices in active markets that are observable either directly or indirectly (Level 2) and (iii) unobservable inputs that require the Company to use present value and other valuation techniques in the determination of fair value (Level 3). The following table represents our financial assets and liabilities measured at fair value on a recurring basis and the basis for that measurement: Fair Value Measurement at September 30, 2010 Using: Total Fair Value Measurement Quoted Price in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Put warrants $ The Company values the put warrants using the Black-Scholes model with the following assumptions: Exercise price $0.078 & $0.0858 Underlying common stock price Volatility % Contractual term 5.41 years Risk free interest rate % Common stock dividend rate 0 % Dilution factor % In accordance with ASC 815, the Company has classified the fair value of the warrants as a liability and changes in the fair value of the warrants are recognized in the earnings of the Company as long as the warrants remain classified as a liability. The Company’s financial instruments also include cash and cash equivalents, accounts receivable, restricted cash, accounts payable, note payable - line of credit, note payable – promissory note, and mandatorily redeemable preferred stock. The fair values of cash and cash equivalents, accounts receivable, restricted cash, accounts payable, note payable - line of credit and note payable – promissory note approximated the carrying values based on market interest rates and the time to maturity. The mandatorily redeemable preferred stock was initially valued using the discounted cash flow method based on the weighted average cost of capital of 29%, and subsequently accreted to the redemption amount using the effective interest method. At September 30, 2010, the estimated fair values and carrying amounts of the mandatorily redeemable preferred stock was $5.8 million. 11 Table of Contents 3. ACCOUNTS RECEIVABLE Accounts receivable consists of billed and unbilled amounts under contracts in progress with governmental units, principally, the Office of the Comptroller of the Currency, the Department of State, and the Internal Revenue Service. The components of accounts receivable are as follows: September 30, 2010 December 31, 2009 Billed receivables $ $ Unbilled receivables Total accounts receivable – contracts, net $ $ All receivables are expected to be collected within the next twelve months and are pledged to SVB as collateral for the Loan and Security Agreement with SVB. The Company's unbilled receivables are comprised of contract costs that cover the current service period and are normally billed in the following month and do not include the offset of any advances received. In general, for cost-plus and time and material contracts, invoicing of the unbilled receivables occurs when contractual obligations or milestones are met. Invoicing for firm fixed price contracts occurs on delivery and acceptance. The Company's unbilled receivables at September 30, 2010 do not contain retainage. All advance payments received, if any, are recorded as deferred revenue. The Company establishes an allowance for doubtful accounts based upon factors surrounding the historical trends and other information of the government agencies it conducts business with. Such losses have been within management's expectations. The Company reserved $20,733 as an allowance for doubtful accounts related to certain customers at September 30, 2010 and December 31, 2009. During the quarter ended September 30, 2010, the Company entered into a $0.6 million note receivable agreement with one of its customers which converted the outstanding accounts receivable from this customer to note receivable. The note receivable is included in other current assets and other non-current assets of the condensed consolidated balance sheet. This note accrues interest at 6% per annum and matures in July 2012. 4. PREPAID EXPENSES Prepaid expenses consist of the following: September 30, 2010 December 31, 2009 Prepaid insurance, rent and software maintenance agreements $ $ Contract-related prepaid expenses Other prepaid expenses Total prepaid expenses $ $ 5. PROPERTY AND EQUIPMENT Property and equipments are as follows: September 30, 2010 December 31, 2009 Furniture and fixtures $ $ Equipment Software Leasehold improvement Total property and equipment Accumulated depreciation (618,745 ) (1,314,467 ) Property and equipment, net $ $ 12 Table of Contents Depreciation and amortization expense included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2010 was $20,459 and $59,097, respectively, and depreciation and amortization expense for the three and nine months ended September 30, 2009 was $22,901 and $68,627, respectively. 6. DEFERRED FINANCING COSTS Deferred financing costs are as follows: September 30, 2010 December 31, 2009 Financing costs $ $ Accumulated amortization (629,715 ) (326,784 ) Net carrying amount $ $ Financing costs incurred are amortized over the life of the associated financing arrangement using the effective interest rate method. Amortization expense included in interest expense in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2010 was $101,787 and $302,931, respectively, and amortization expense for the three and nine months ended September 30, 2009 was $98,230 and $226,660, respectively. For the remaining three months ending December 31, 2010 $ For the years ending December 31, 7. INTANGIBLE ASSETS Intangible assets are as follows: September 30, 2010 December 31, 2009 Contract backlog $ $ Accumulated amortization (1,173,137 ) (912,682 ) Net carrying amount $ $ The Company recorded $1.8 million of contract backlog associated with the Trinity and CTS acquisitions. These intangible assets are being amortized over a period of five years and have no residual value at the end of their useful lives. Amortization expense included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2010 was $86,819 and $260,455, respectively, and amortization expense for the three and nine months ended September 30, 2009 was $86,819 and $260,455, respectively. The Company estimates that it will incur the following amortization expense for the future periods indicated below. For the remaining three months ending December 31, 2010 $ For the years ending December 31, 13 Table of Contents 8. ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses are as follows: September 30, 2010 December 31, 2009 Accounts payable $ $ Accrued expenses Total accounts payable and accrued expenses $ $ 9. DEBTS At September 30, 2010 and December 31, 2009, outstanding debts consisted of the following: September 30, 2010 December 31, 2009 Current debts: Notes payable – line of credit $ $ Notes payable – promissory note Mandatorily redeemable preferred stock, current portion Total current debt $ $ Long-term debts: Mandatorily redeemable preferred stock $ $ Add: Accretion preferred stock Less: Redemption (100,000 ) Stated value Less: unamortized discount (1,088,127 ) (1,527,411 ) Carrying amount Less: current portion (600,000 ) (500,000 ) Mandatorily redeemable preferred stock, net of current portion $ $ Put warrants $ $ Total long-term debt, net of current portion $ $ Notes Payable – Line of Credit On March 13, 2007, the Company entered into two Loan and Security Agreements with SVB, one of which provided for a revolving credit facility of up to $10 million and the other of which provided for a working capital line of credit of up to $12 million. SVB and the Company have agreed that the revolving credit facility has no further force or effect. The Company continues to use the working capital line of credit to borrow funds for working capital and general corporate purposes. References to the Loan and Security Agreement in this description refer to the working capital line of credit agreement. The Loan and Security Agreement is secured by a first priority perfected security interest in any and all properties, rights and assets of the Company, wherever located, whether now owned or thereafter acquired or arising and all proceeds and products thereof as described in the Loan and Security Agreement. Under the Loan and Security Agreement, the line of credit is due on demand and interest is payable monthly based on a floating per annum rate equal to the aggregate of the Prime Rate plus the applicable spread which ranges from 1.00% to 2.00%, as well as other fees and expenses as set forth more fully in the agreements. The Loan and Security Agreement requires the Company to maintain certain EBITDA covenants as specified in the Loan and Security Agreement. On March 18, 2009, the Company and SVB entered into a Second Loan Modification Agreement. This Second Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to May 12, 2009 and modify the funds available under the working capital line of credit facility to not exceed $4.5 million and the total funds available under the Loan and Security Agreement to a maximum amount of $5.625 million. The interest rates and EBITDA covenant were consistent with the previous agreement for the remainder of the extension period. On May 4, 2009, the Company and SVB entered into a Third Loan Modification Agreement. This Third Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to June 12, 2009. On July 2, 2009, the Company and SVB entered into a Fourth Loan Modification Agreement. This Fourth Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to June 11, 2010. 14 Table of Contents On June 11, 2010, the Company and SVB entered into a Fifth Loan Modification Agreement. This Fifth Loan Modification Agreement, among other things, (i) reduces the early termination fee payable by the Company from $100,000 to $45,000, (ii) modifies the finance charge and collateral handling fee payable by the Company, (iii) revises the Company’s financial covenants, (iv) waives the Company’s failure to comply with certain financial covenants for the three month periods ended February 28, 2010, March 31, 2010, April 30, 2010 and May 31, 2010, (v) revises the circumstances pursuant to which the Company may redeem shares of Series A-1 Senior Preferred Stock without the prior written consent of SVB, (vi) adds certain new definitions and amends the definitions of “Prime Rate”, “Eligible Accounts” and “Applicable Rate” and (vii) extends the maturity date to May 15, 2011. The Company was in compliance with the EBITDA covenant set forth in Loan and Security Agreement as of the three month period ended September 30, 2010. As of September 30, 2010, the Company had $3.3 million outstanding, and $0.7 million additional availability, under its working capital line of credit with SVB. The Loan and Security Agreement contains events of default that include among other things, non-payment of principal, interest or fees, violation of covenants, inaccuracy of representations and warranties, cross default to certain other indebtedness, bankruptcy and insolvency events, change of control and material judgments. Upon occurrence of an event of default, SVB is entitled to, among other things, accelerate all obligations of the Company and sell the Company's assets to satisfy the Company's obligations under the Loan and Security Agreement. As of September 30, 2010, no events of default had occurred. Notes Payable – Promissory Note On May 26, 2010, the Company entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”) with Hale Capital Partners, LP (“Hale Capital”) and EREF PARA, LLC (“EREF” and together with Hale Capital, the “Purchasers”) and consummated the issuance and sale of Senior Secured Subordinated Promissory Notes with an aggregate principal amount of $4,000,000 (the “Notes”) to the Purchasers, for an aggregate purchase price of $4,000,000. In addition, the Company issued 3,428,571 shares (the “Fee Shares”) of the Company’s common stock, to the Purchasers, at a purchase price of $0.086 per share, in lieu of a cash payment owed by the Company to the Purchasers with respect to the financing fee in connection with the transactions contemplated by the Securities Purchase Agreement. The Company used the net proceeds from the sale of the Notes as security for the issuance of a letter of credit to secure the Performance Bond. Refer to Note 15 of the Notes to Condensed Consolidated Financial Statements for a further discussion of the Performance Bond. The Notes accrue interest at a rate of 6.00% per annum. The Notes mature on May 26, 2011 (the “Maturity Date”). The Purchasers may require the Company to redeem all or any portion of the Notes prior to the Maturity Date in connection with an “Event of Default,” “Change of Control” or “Sale” (each as defined in the Notes). From and after the incurrence of an “Event of Default” the interest rate under the Notes automatically increases to 18.00%. The Notes also contain, among other things, certain affirmative and negative covenants, including, without limitation, limitations on indebtedness, liens and restricted payments. If the Company fails to redeem the Notes to the extent required pursuant to the terms of the Notes, then each holder of the Notes may elect to convert such holder’s Notes into common stock at a conversion price of $0.086. The Notes were initially valued using the discounted cash flow method based on the weighted average cost of capital of 14%, and subsequently accreted to the face amount using the effective interest method. The common stock was valued based on the Company’s closing stock market price on the date of the issuance. The initial proceeds allocated to the Notes and the common stock were $3.7 million and $0.3 million, respectively. The Company also incurred $0.2 million of costs in relation to this transaction, which were recorded as deferred financing costs under the caption of other current assets on the balance sheet to be amortized over the term of the Notes. 15 Table of Contents Mandatorily Redeemable Preferred Stock and Warrants On February 27, 2009, the Company completed a private placement to a group of investors led by Hale Capital Partners, LP (“the Purchasers”) pursuant to a Preferred Stock Purchase Agreement the (“Preferred Stock Purchase Agreement”) for gross proceeds of $6.2 million. The Company issued 6,206 shares of Series A-1 Preferred Stock, which bear an annual dividend of 12.5%. Each share of Series A-1 Preferred Stock has an initial stated value of $1,000 per share (the “Stated Value”). The private placement included 7-year Class A Warrants to purchase an aggregate of 79,602,604 shares of Common Stock at an exercise price of $0.0780 per share and 7-year Class B Warrants to purchase an aggregate of 69,062,248 shares of Common Stock at an exercise price of $0.0858 per share (collectively, the “Warrants”). We refer to the Class A Warrants, the Class B Warrants and the Series A-1 Preferred Stock collectively as the “Securities”. Except for the exercise price and number of shares of Common Stock subject to the Warrants, the terms of the Class A Warrants and the Class B Warrants are substantially similar.In addition, the Class A Warrants are subject to extension for an additional seven years if the Company has not met certain milestones. The Warrants may be exercised forcash or on a cashless exercise basis. The Warrants are subject to full ratchet anti-dilution provisions and other customary anti-dilution provisions as described therein. The Warrants further provide that in the event of certain fundamental transactions or the occurrence of an event of default under the Certificate of Designations that the holder of the Warrants may cause the Company to repurchase such Warrants for the purchase price specified therein. Among the use of proceeds, $2.1 million was used to pay off the promissory note issued in connection with our acquisition of Trinity, we paid fees and transaction costs of approximately $1.1 million and we used the remaining $3.0 million to pay down debt and for general working capital purposes. Voting The holders of Series A-1 Preferred Shares are entitled to vote together with the common stock on all matters and in the same manner.Each share of the Series A-1 Preferred Stock shall entitle the holders to the number of votes equal to the number of shares of the common stock issuable upon exercise of all Class A Warrants held by such holder as of the record date for the vote. Dividends The holders of the Series A-1 Preferred Stock are entitled to receive cumulative dividends at the rate of 12.5% per annum, accruing on a daily basis and compounding monthly, with 40% of such dividends payable in cash and 60% of such dividends payable by adding such amount to the Stated Value per share of the Series A-1 Preferred Stock. The dividend shall be paid on a monthly basis to the holders of Series A-1 Preferred Stock entitled to receive such dividends. Liquidation Upon the occurrence of a liquidation event (including certain fundamental transactions), the holders of the Series A-1 Preferred Stock are entitled to receive prior and in preference to the payment of any amounts to the holders of any other equity securities of the Company (the “Junior Securities”) (i) 125% of the Stated Value of the outstanding shares of Series A-1 Preferred Stock, (ii) all accrued but unpaid cash dividends with respect to such shares of Series A-1 Preferred Stock and the (iii) specified repurchase prices with respect to all Warrants held by such holders. Redemption The Certificate of Designations of the Series A-1 Preferred Stock provides that any shares of Series A-1 Preferred Stock outstanding as of February 9, 2012 are to be redeemed by the Company for their Stated Value plus all accrued but unpaid cash dividends on such shares (the “Redemption Price”).In addition, on the last day of each calendar month beginning February 2009 through and including February 2010, the Company is required to redeem the number of shares of Series A-1 Preferred Stock obtained by dividing 100% of all Excess Cash Flow (as defined in the Certificate of Designations) with respect to such month by the Redemption Price applicable to the shares to be redeemed. Further, on the last day of each month beginning March 2010 through and including January 2012, the Company shall redeem the number of shares of Series A-1 Preferred Stock obtained by dividing the sum of $50,000 plus 50% of the Excess Cash Flow with respect to such month by the Redemption Price applicable to the shares to be redeemed. At anytime prior to February 9, 2012, the Company may redeem shares of Series A-1 Preferred Stock for 125% of the Stated Value of such shares plus all accrued but unpaid cash dividends for such shares. As of September 30, 2010, the Company had redeemed approximately 90 shares of Series A-1 Preferred Stock and no redemptions with respect to any Excess Cash Flow had been made in accordance with restrictions placed by SVB with respect to such redemptions and/or the Company’s lack of Excess Cash Flow. If at anytime a Purchaser realizes cash proceeds with respect to the Securities or common stock received upon exercise of the Warrants equal to or greater than the aggregate amount paid by the Purchaser for the Securities plus 200% of such amount then the Company has the option to repurchase all outstanding shares of Series A-1 Preferred Stock (other than certain excluded shares of Series A-1 Preferred Stock) held by that Purchaser for no additional consideration. 16 Table of Contents Covenants The Preferred Stock Purchase Agreement and the Certificate of Designations also contain certain affirmative and negative covenants. The negative covenants require the prior approval of Hale Capital, for so long as (i) an aggregate of not less than 15% of the shares of Series A-1 Preferred Stock purchased on February 27, 2009 are outstanding, (ii) Warrants to purchase an aggregate of not less than 20% of the shares issuable pursuant to the Warrants on February 27, 2009 are outstanding or (iii) the Purchasers, in the aggregate, own not less than 15% of the common stock issuable upon exercise of all Warrants on February 27, 2009 (we refer to (i), (ii) and (iii) as the “Ownership Threshold”) in order for the Company to take certain actions, including, among others, (i) amending the Company’s Articles of Incorporation or other charter documents, (ii) liquidating, dissolving or winding-up the Company, (iii) merging with, consolidating with or acquiring or being acquired by, or selling all or substantially all of its assets to, any person, (iv) selling, licensing or transferring any capital stock or assets with a value, individually or in the aggregate, of $100,000 or more, (v) undergoing certain fundamental transactions, (vi) certain issuances of capital stock, (vii) certain redemptions or dividend payments, (viii) the creation, incurrence or assumption of certain types of indebtedness or liens, (ix) increasing or decreasing the size of the Company’s Board of Directors and (x) appointing, hiring, suspending or terminating the employment or materially modifying the compensation of any executive officer. The Company accounts for its preferred stock based upon the guidance enumerated in ASC 480, “Distinguishing Liabilities from Equity.” The Series A-1 Preferred Stock is mandatorily redeemable on February 9, 2012 and therefore is classified as a liability instrument on the date of issuance. The mandatorily redeemable preferred stock was initially valued using the discounted cash flow method based on the weighted average cost of capital of 29%, and subsequently accreted to the redemption amount using the effective interest method. Interest expense related to the mandatorily redeemable preferred stock included in other expense in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2010 was $0.5 million and $1.4 million, respectively, and interest expense related to the mandatorily redeemable preferred stock for the three and nine months ended September 30, 2009 was $0.4 million and $1.0 million, respectively. The Warrants issued in connection with the Series A-1 Preferred Stock provide that the holders of the Warrants may cause the Company to repurchase such Warrants for the purchase price in the event of certain fundamental transactions or the occurrence of an event of default. The Company evaluated the Warrants pursuant to ASC 815-40 and determined that the Warrants should be classified as liabilities because they contain a provision that could require cash settlement and that event is outside the control of the Company. The warrants should be measured at fair value, with changes in fair value reported in earnings as long as the warrants remain classified as a liability. The initial proceeds allocated to preferred shares and warrants were $4,299,274 and $1,906,726, respectively. In connection with the Series A-1 Preferred Stock issuance on February 27, 2009, the Company also issued warrants to the placement agent to purchase 1,602,565 common shares of the Company at $0.078 per share. Warrants issued were valued at $21 thousand, using the Black Scholes model on February 27, 2009. The Company is amortizing the warrant discount using the effective interest rate method over the three year term of the Series A-1 Preferred Stock. Although the stated interest rate of the Series A-1 Preferred Stock is 12.5%, as a result of the discount recorded for the warrants, the effective interest rate is 27%. The Company also incurred $1,175,078 of costs in relation to this transaction, which were recorded as deferred financing costs to be amortized over the term of the Series A-1 Preferred Stock. The Company calculated the fair value of the warrants at the date of issuance using the Black-Scholes option pricing model. The change in fair value of the Warrants issued in connection with the Series A-1 Preferred stock from the date of issuance to September 30, 2010, was a decrease of approximately $1.1 million from $1.9 million as of February 27, 2009 to $0.8 million as of September 30, 2010. This change of fair value of the Warrants was reflected as a component of other expense within the statement of operations. For the three and nine months ended September 30, 2010, the change of fair value of the Warrants was $2.0 million and $0.6 million, respectively. On September 24, 2010, the Company and the Purchasers entered into an Amendment to Preferred Stock Purchase Agreement effective as of August 31, 2010, to, among other things: (i) restrict the exercisability of the Warrants held by the Purchasers until the earlier to occur of (x) November 1, 2010 and (y) the consummation of the merger of the Company with and into Paradigm Holdings, Inc., a Nevada corporation; provided, that the foregoing restriction shall not apply in the event of a Fundamental Transaction (as defined in the Warrants), and (ii) limit the Company’s obligation to reserve shares with respect to the Warrants during such period. 10. INCOME TAXES The Company accounts for income taxes in accordance with ASC 740, “Income Taxes.” Under ASC 740, the Company recognizes deferred income taxes for all temporary differences between the financial statement basis and the tax basis of assets and liabilities at currently enacted income tax rates. 17 Table of Contents Deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable earnings. Valuation allowances are established when necessary to reduce deferred tax assets to the amount more likely than not to be realized. ASC 740 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC 740 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company concluded that there are no significant uncertain tax positions requiring recognition in the financial statements based on an evaluation performed for the tax years ended December 31, 2007, 2008, 2009 and 2010, the tax years which remain subject to examination by major tax jurisdictions as of September 30, 2010. The Company may from time to time be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been immaterial to the financial results. As of September 30, 2010, the Company had recorded immaterial interest and penalties associated with the filing of previous tax returns and no unrecognized tax benefits that would have an effect on the effective tax rate. The Company elected to continue to report interest and penalties as income taxes. 11. NET INCOME (LOSS) PER COMMON SHARE Net income (loss) per common share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the reported period. Common shares issued during the period and common shares reacquired during the period are weighted for the portion of the period in which the shares were outstanding. Diluted net income (loss) per common share has been computed in a manner consistent with that of basic net income (loss) per common share while giving effect to all potentially dilutive common shares that were outstanding during each period. The following table reflects the computation of the Company's basic and diluted net income (loss) per common share for the three and nine months ended September 30, 2010 and 2009. Three Months Ended Nine months Ended September 30, September 30, September 30, September 30, Net income (loss) $ $ $ ) $ ) Dividends on preferred stock Net income (loss) attributable to common stockholders - basic (922,575 ) (1,219,539 ) Change in fair value of put warrants, net of income tax (1,154,023 ) (1,282,963 ) Net income (loss) attributable to commonstockholders - diluted $ $ ) $ ) $ ) Weighted average common shares outstanding - basic Treasury effect of common stock equivalents Total weighted average common shares outstanding – diluted Basic net income (loss) per common share $ $ $ ) $ ) Diluted net income (loss) per common share $ $ ) $ ) $ ) Common stock equivalents of 150,086,706 and 116,655,347 were not included in the computation of diluted net income (loss) per common share for the three months ended September 30, 2010 and 2009, respectively, since these common stock equivalents are not “in-the-money” as of September 30, 2010 and 2009, respectively. Common stock equivalents of 154,633,256 and 121,393,423 were not included in the computation of diluted net loss per common share for the nine months ended September 30, 2010 and 2009, respectively, as these common stock equivalents are not “in-the-money” or the inclusion of these common stock equivalents would be anti-dilutive due to the Company’s net loss position and including such shares would reduce the net loss per common share in those periods. 18 Table of Contents 12. STOCK INCENTIVE PLAN On August 3, 2006, the Board of Directors and stockholders approved the 2006 Stock Incentive Plan (the “Plan”). A total of 2,500,000 shares of common stock were initially reserved for issuance under the Plan. At September 30, 2010, 4,416,820 shares of common stock were reserved for issuance under the Plan. The shares of common stock reserved for issuance under the Plan are in addition to approximately 1,000,000 shares of common stock which have been reserved for issuance related to standalone stock options that were granted by the Company to employees and directors on December 15, 2005 and May 15, 2006. As of September 30, 2010, 2,925,000 shares of restricted common stock and options to purchase 477,000 shares of common stock have been issued under the Plan and options to purchase 2,622,000 shares of common stock have been granted outside of the Plan. Individual awards under the Plan may take the form of incentive stock options and nonqualified stock options. To date, only nonqualified stock options have been granted under the Plan. These awards generally vest over three years of continuous service. The Compensation Committee administers the Plan, selects the individuals who will receive awards and establishes the terms and conditions of those awards. Shares of common stock subject to awards that have expired, terminated, or been canceled or forfeited are available for issuance or use in connection with future awards. Stock Options The following table summarizes the Company's stock option activity. Number of Options Weighted Average Exercise Price Aggregate Intrinsic Value Weighted Average Remaining Contractual Life (in years) Outstanding at January 1, 2010 $ $ Granted Exercised Canceled (65,000 ) Outstanding at September 30, 2010 $ $ Exercisable at January 1, 2010 $ $ Exercisable at September 30, 2010 $ $ Aggregate intrinsic value is calculated by multiplying the excess of the closing market price of $0.03 at September 30, 2010 over the exercise price by the number of “in-the money” options outstanding. Share-based compensation expense included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2010 was $5 thousand and $33 thousand and share-based compensation for the three and nine months ended September 30, 2009 was $23 thousand and $160 thousand, respectively. The Company did not grant any stock options for the three and nine months ended September 30, 2010 and 2009. As of September 30, 2010, the Company had $6 thousand of total unrecognized option compensation costs, which will be recognized over a weighted average period of 1 year. Restricted Common Stock On May 3, 2007, the Board of Directors of the Company granted restricted shares of common stock to certain individuals. The restricted shares will vest on January 2, 2012 and have no interim vesting periods. On October 21, 2008, the Board of Directors of the Company granted restricted shares of common stock to certain individuals. The restricted shares will vest on January 2, 2013 and have no interim vesting periods. The restricted shares were issued from the Plan with the intent of providing a longer-term employment retention mechanism to key management and board members. 19 Table of Contents The following table summarizes the Company's restricted common stock activity. Number of Restricted Common Stock Aggregate Fair Value Weighted Average Vesting Periods Weighted Average Remaining Vesting Periods (in years) (in years) Outstanding at January 1, 2010 $ Granted Outstanding at September 30, 2010 $ Share-based compensation expense for the restricted stock was included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. The compensation expense recognized for the three and nine months ended September 30, 2010 was $68 thousand and $205 thousand, respectively, and the compensation expense recognized for the three and nine months ended September 30, 2009 was $68 thousand and $327 thousand, respectively. As of September 30, 2010, the unrecognized compensation costs related to the remaining nonvested shares of restricted stock was $0.4 million, which will be recognized over a weighted average period of 1.6 years. Shares Reserved for Future Issuance At September 30, 2010, future issuances of the Company’s common stock are as follows: Exercise of Class A and B warrants (1) Exercise of common stock purchased warrants Exercise of common stock purchased warrants Exercise of stock options (1) On February 27, 2009, the Company entered into a Preferred Stock Purchase Agreement. In accordance with the Preferred Stock Purchase Agreement, the Company intends to seek shareholder approval of a Plan and Agreement of Merger to reincorporatethe Company into the State of Nevada (the “Reincorporation”). It is contemplated that Paradigm Nevada will have 250 million authorized shares of common stock. The Company’s Articles of Incorporation currently authorize the issuance of 50,000,000 shares of common stock. Until the number of shares of common stock authorized for issuance is increased, the Company will not have enough shares of common stock available to permit the full exercise of the Warrants. Following the increase in the number of authorized shares in connection with the Reincorporation, the Warrants will be fully exercisable. Since the Company does not have sufficient authorized shares to settle the above potential commitments, per guidance in ASC 815 “Derivatives and Hedging”, the Company is required to reassess the classification of each contract at each balance sheet date. To determine which contracts shall be reclassified, the Company used the method of reclassification of contracts with the latest inception or maturity date first. The Company’s contracts with the latest inception date are Class A and B warrants and warrants issued to the placement agent, which had been treated as liabilities, therefore, no reclassification was required at September 30, 2010. 13. STOCKHOLDERS EQUITY On May 26, 2010, the Company issued 3,428,571 shares of the Company’s common stock to the Purchasers, at a purchase price of $0.086 per share, in lieu of a cash payment owed by the Company to the Purchasers with respect to the financing fee in connection with the transactions contemplated by the Securities Purchase Agreement. 20 Table of Contents 14. CONTRACT STATUS Provisional Indirect Cost Rates Billings under cost-plus government contracts are calculated using provisional rates which permit recovery of indirect costs. These rates are subject to audit on an annual basis by governmental audit agencies. The cost audits will result in the negotiation and determination of the final indirect cost rates which the Company may use for the period(s) audited. The final rates, if different from the provisional, may create an additional receivable or liability. As of September 30, 2010, the Company has had no final settlements on indirect rates. The Company periodically reviews its cost estimates and experience rates and adjustments, if needed, are made and reflected in the period in which the estimates are revised. In the opinion of management, redetermination of any cost-based contracts for the open years will not have any material effect on the Company's financial position or results of operations. The Company has authorized but uncompleted contracts on which work is in progress at September 30, 2010 approximately, as follows: Total contract prices of initial contract awards, including exercised options and approved change orders (modifications) $ Completed to date Authorized backlog $ The foregoing contracts contain unfunded and unexercised options not reflected in the above amounts of approximately $53,000,000. As of September 30, 2010, one of the Company's existing contracts was subject to renegotiation during the remainder of 2010. 15. COMMITMENT AND CONTINGENCY Bond Commitment The Company was required by a certain governmental agency to post performance and payment bonds for one of its contracts which was won in the second quarter of 2010. The bonds were obtained through the surety company Zurich NA and guarantee to the customer that the Company will perform under the terms of the contract and to pay vendors. If the Company fails to perform under the contract or to pay vendors, the customer may require that the insurer make payments or provide services under the bonds. The bonds were further secured by an irrevocable letter of credit of $4.0 million. At September 30, 2010, the Company had $13.0 million in performance and payment bonds outstanding. Letter of Credit On May 26, 2010, the Company caused SVB to issue an irrevocable standby letter of credit in the aggregate amount of $4.0 million to secure the Performance and Payment Bonds. The letter of credit is valid until May 31, 2011. The Company used the net proceeds from the sale of the Notes as security for the letter of credit. Litigation On April 8, 2009, Samuel Caldwell and Zulema Caldwell, former owners of Caldwell Technology Solutions, LLC (“CTS”), initiated an action (the “Action”) against the Company in Montgomery County Circuit Court, Maryland, alleging claims arising out of the Company’s purchase of CTS in July 2007. Specifically, the complaint alleges that the Company breached the Purchase Agreement dated June 6, 2007 among the Company, CTS and Mr. and Mrs. Caldwell (the “Purchase Agreement”) by failing to pay “earn-out” compensation pursuant to the terms of the Purchase Agreement. The Complaint also alleged other related claims.The Company, in turn, filed several counterclaims against the Caldwells. During the discovery phase of the litigation, the parties agreed to settle any and all claims alleged in the Action, without any admission of liability on the part of any party, by payment by the Company to the Caldwells and their legal counsel in the total amount of $250,000, such amount to be paid in four installments, with the final installment to be paid on or about November 16, 2010, after which the parties shall dismiss the Action with prejudice.The Settlement Agreement also contains a complete mutual release of claims between the parties. 21 Table of Contents 16. SUBSEQUENT EVENTS On October 15, 2010, the Company filed a definitive proxy statement with the Securities and Exchange Commission with respect to a special meeting of shareholders to be held on November 11, 2010 to vote on the proposed Reincorporation and certain other matters described in the proxy statement. 22 Table of Contents ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “forecasts,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “see,” “target,” “projects,” “position,” or “continue” or the negative of such terms and other comparable terminology. These statements reflect our current expectations, estimates, and projections. These statements are not guarantees of future performance and involve risks, uncertainties, and assumptions that are difficult to predict. Actual events or results may differ materially from what is expressed or forecasted in these forward-looking statements. We disclaim any intention or obligation to update any forward-looking statement. OVERVIEW Paradigm Holdings, Inc. (the “Company” or “Paradigm”) provides information technology (“IT”), information assurance, and business continuity solutions, primarily to U.S. Federal Government customers. Headquartered in Rockville, Maryland, the Company was founded based upon strong commitment to high standards of performance, integrity, customer satisfaction, and employee development. With an established core of experienced executives, the Company has grown from six employees in 1996 to 192 personnel (full time, part time, and consultants) at September 30, 2010. The 2010 annual run-rate of revenue is approximately $30.8 million, based on revenue for the nine months ended September 30, 2010. The results for the interim periods are not necessarily indicative of the results to be expected for the fiscal year. As of September 30, 2010, Paradigm had four wholly-owned subsidiaries, Paradigm Solutions Corp. (“PSC”), which was incorporated in 1996 to deliver IT services to federal agencies, Trinity IMS, Inc. (“Trinity”), which was acquired on April 9, 2007 to deliver IT solutions into the national security marketplace, Caldwell Technology Solutions, LLC (“CTS”) which was acquired on July 2, 2007 to provide advanced IT solutions in support of national security programs within the intelligence community and Paradigm Holdings, Inc., a Nevada corporation, which was incorporated in 2010 for purposes of reincorporating the Company from the state of Wyoming to the state of Nevada. The Company owns 49% of a joint venture.To date, the activities of this joint venture have had an immaterial impact on the Company’s condensed consolidated financial statements. We derive substantially all of our revenue from fees for IT solutions and services. We generate these fees from contracts with various payment arrangements, including time and materials contracts, fixed-price contracts and cost-plus contracts. We typically issue invoices monthly to manage outstanding accounts receivable balances. We recognize revenue on time and materials contracts as the services are provided. For the quarter ended September 30, 2010, our business was comprised of 44% fixed price and 56% time and material contracts. For the quarter ended September 30, 2010, contracts with the federal government and contracts with prime contractors of the federal government accounted for 100% of our revenue. During that same period, our three largest clients, all agencies within the federal government, generated approximately 67% of our revenue. In most of these engagements, we retain full responsibility for the end-client relationship and direct and manage the activities of our contract staff. Our most significant expense is direct costs, which consist primarily of direct labor, subcontractors, materials, equipment, travel and an allocation of indirect costs including fringe benefits. The number of subcontract and consulting employees assigned to a project will vary according to the size, complexity, duration and demands of the project. Selling, general and administrative expenses consist primarily of costs associated with executive management, finance and administrative groups, human resources, marketing and business development resources, employee training, occupancy costs, research and development expenses, depreciation and amortization, travel, and all other corporate costs. Other income and expense consists primarily of interest income earned on cash and cash equivalents, interest payable on our revolving credit facility, interest expense related to the mandatorily redeemable preferred stock and the change in fair value of put warrants. 23 Table of Contents CRITICAL ACCOUNTING POLICIES Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses the condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of these condensed consolidated financial statements requires management to make estimates and judgments that affect the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management evaluates its estimates including those related to contingent liabilities, revenue recognition, and other intangible assets. Management bases its estimates on historical experience and on various other factors that are believed to be reasonable at the time the estimates are made. Actual results may differ from these estimates under different assumptions or conditions. The following critical accounting policies require management’s judgment and estimation, where such estimates have a material effect on the condensed consolidated financial statements: · accounting for revenue recognition · accounting for cost of revenue · accounting for goodwill and intangible assets · accounting for impairment of long-lived assets · accounting for share-based compensation · accounting for valuation of warrants · accounting for income taxes · accounting for segment reporting For a description of these critical accounting policies except for the accounting for valuation of warrants, refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Paradigm’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. RECENT ACCOUNTING PRONOUNCEMENTS New accounting pronouncements that have a current or future potential impact on our consolidated financial statements are as follows: Recent Accounting Pronouncements – Not Yet Adopted In October 2009, the FASB issued ASU2009-13, Multiple-Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force to amend certain guidance in FASB Accounting Standards CodificationTM (ASC)605, Revenue Recognition,25, “Multiple-Element Arrangements”. The amended guidance in ASC605-25 (1)modifies the separation criteria by eliminating the criterion that requires objective and reliable evidence of fair value for the undelivered item(s), and (2)eliminates the use of the residual method of allocation and instead requires that arrangement consideration be allocated, at the inception of the arrangement, to all deliverables based on their relative selling price. The FASB also issued ASU2009-14, “Certain Revenue Arrangements That Include Software Elements – a consensus of the FASB Emerging Issues Task Force” to amend the scope of arrangements under ASC985, “Software”,605, “Revenue Recognition” to exclude tangible products containing software components and non-software components that function together to deliver a product’s essential functionality.The amended guidance in ASC 605-25 and ASC985-605 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early application and retrospective application permitted. The Company expects to prospectively apply the amended guidance in ASC 985-605, concurrently with the amended guidance in ASC 605-25, beginning on January 1, 2011. The Company is in the process of evaluating the impact the amendments to ASC 605-25 and ASC 985-605 will have on the Company’s condensed consolidated financial statements. In October2009, the FASB issued ASU No.2009-14, “Software (Topic 985): Certain Revenue Arrangements That Include Software Elements (a consensus of the FASB Emerging Issues Task Force)” (“ASU 2009-14”). ASU 2009-14 amends ASC 985-605, “Software: Revenue Recognition,” such that tangible products, containing both software and non-software components that function together to deliver the tangible product’s essential functionality, are no longer within the scope of ASC 985-605. It also amends the determination of how arrangement consideration should be allocated to deliverables in a multiple-deliverable revenue arrangement. The amendments in this update are effective, on a prospective basis, for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. Earlier application is permitted with required transition disclosures based on the period of adoption. Both ASU 2009-13 and ASU 2009-14 must be adopted in the same period and must use the same transition disclosures. The Company is currently evaluating the potential impact of this standard on its condensed consolidated financial statements. 24 Table of Contents Recent Accounting Pronouncements – Adopted In February 2010, the FASB issued ASU 2010-09, “Subsequent Events” (“ASU 2010-09”), effective immediately, which amends ASC 855-10 to clarify that an SEC filer is not required to disclose the date through which subsequent events have been evaluated in the financial statements. The adoption of ASU 2010-09 did not materially impact the Company’s condensed consolidated financial statements. In January 2010, the FASB issued ASU No.2010-06, “Improving Disclosures about Fair Value Measurements,” (“ASU 2010-06”) to amend topic ASC 820 “Fair Value Measurements and Disclosures,” by improving disclosure requirements in order to increase transparency in financial reporting. ASU 2010-06 requires that an entity disclose separately the amounts of significant transfers in and out of Level 1 and 2 fair value measurements and describe the reasons for the transfers. Furthermore, an entity should present information about purchases, sales, issuances, and settlements for Level 3 fair value measurements. ASU 2010-06 also clarifies existing disclosures for the level of disaggregation and disclosures about input and valuation techniques. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements for the activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. On January1, 2010, the Company adopted the disclosure amendments in ASU 2010-06, except for the amendments to Level 3 fair value measurements as described above. The adoption of ASU 2010-06 did not have a material impact on the Company’s condensed consolidated financial statements. In January 2010, the Company adopted the guidance to replace the calculation for determining which entities, if any, have a controlling financial interest in a variable interest entity (“VIE”) from a quantitative based risks and rewards calculation, to a qualitative approach that focuses on identifying which entities have the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and, the obligation to absorb losses of the entity or the right to receive benefits from the entity. This standard also requires ongoing assessments as to whether an enterprise is the primary beneficiary of a VIE (previously, reconsideration was only required upon the occurrence of specific events), modifies the presentation of consolidated VIE assets and liabilities, and requires additional disclosures about a company’s involvement in VIEs. The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial statements as the Company does not currently hold any variable interests. RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with Paradigm’s condensed consolidated financial statements and related notes included elsewhere in this Quarterly Report on Form 10-Q and with Paradigm’s consolidated financial statements and the information under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are included in Paradigm’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. The following table sets forth certain items from our condensed consolidated statements of operations for the periods indicated. Three Months Ended September 30, Nine months Ended September 30, (Dollars in thousands) Revenue $ $ 100.0 % 100.0 % $ $ 100.0 % 100.0 % Cost of revenue Gross margin Selling, general & administrative Income (loss) from operations (306 ) (1.3 ) Other income (expense) (1,340 ) (923 ) (5.8 ) (3.8 ) (Benefit) provision for income taxes (113 ) (1.4 ) 89 (88 ) (0.4 ) Net income (loss) $ $ 20.1 % 11.9 % $ ) $ ) (4.0 %) (4.7 %) 25 Table of Contents The table below sets forth, for the periods indicated the service mix in revenue with related percentages of total revenue. Three Months Ended September 30, Nine months Ended September 30, (Dollars in thousands) Federal service contracts $ $ 77.8 % 68.3 % $ $ 75.3 % 66.4 % Federal repair & maintenance contracts Total revenue $ $ 100.0 % 100.0 % $ $ 100.0 % 100.0 % The Company’s revenues and operating results may be subject to significant variation from quarter to quarter depending on a number of factors, including the progress of contracts, revenues earned on contracts, the number of billable days in a quarter, the timing of the pass-through of other direct costs, the commencement and completion of contracts during any particular quarter, the schedule of the government agencies for awarding contracts, the term of each contract that has been awarded and general economic conditions. Because a significant portion of total expenses, such as personnel and facilities costs, are fixed in the short term, successful contract performance and variation in the volume of activity as well as in the number of contracts commenced or completed during any quarter may cause significant variations in operating results from quarter to quarter. The Federal Government’s fiscal year ends September 30. If a budget for the next fiscal year has not been approved by that date, the Company’s clients may have to suspend engagements that are in progress until a budget has been approved. Such suspensions may cause the Company to realize lower revenues in the fourth quarter of the year. Further, a change in presidential administrations and in senior government officials may negatively affect the rate at which the Federal Government purchases technology. As a result of the factors above, period-to-period comparisons of Paradigm’s revenues and operating results may not be meaningful. Readers should not rely on these comparisons as indicators of future performance as no assurances can be given that quarterly results will not fluctuate, causing a possible material adverse effect on Paradigm’s operating results and financial condition. COMPARISON OF THE THREE MONTHS ENDED SEPTEMBER 30, 2 Revenue. For the three months ended September 30, 2010, revenue increased 1% to $8.1 million from $8.0 million for the same period in 2009.The increase in revenue is attributable to an increase in our federal service contract revenue of $0.6 million, which is partially offset by a decrease in our federal repair and maintenance contract revenue of $0.5 million. The increase in service contract revenue is attributable to the expansion of existing service contracts and recent contract wins in the cyber security area and the decrease in repair and maintenance revenue is attributable to a reduction in revenue on one federal contract due to a reduction in scope. Cost of Revenue. Cost of revenue includes direct labor, materials, subcontractors and an allocation for indirect costs. Generally, changes in cost of revenue correlate to fluctuations in revenue as resources are consumed in the production of that revenue. For the three months ended September 30, 2010, cost of revenue decreased by 1% to $6.1 million from $6.2 million for the same period in 2009. As a percentage of revenue, cost of revenue was 75.7% for the three months ended September 30, 2010 as compared to 76.6% for the same period in 2009. Gross Margin. For the three months ended September 30, 2010, gross margin increased 4.5% to $2.0 million from $1.9 million for the same period in 2009. Gross margin as a percentage of revenue increased to 24.3% for the three months ended September 30, 2010 from 23.4% for the same period in 2009. Gross margin as it relates to our service contracts increased $0.2 million which is partially offset by $0.1 million decrease in gross margin as it relates to our repair and maintenance contracts. The increase in gross margin is primarily attributable to better contract management and better profitability on our existing contract mix. Selling, General & Administrative Expenses. For the three months ended September 30, 2010, selling, general and administrative (“SG&A”) expenses decreased by $0.1 million compared to the same period in 2009. As a percentage of revenue, SG&A expenses decreased to 20.5% for the three months ended September 30, 2010 from 21.3% for the same period in 2009. The decrease in SG&A expenses is directly attributable to the Company’s cost reduction efforts which lower recurring SG&A expenses by $0.4M which was partially offset by a nonrecurring legal settlement of $0.3 million. Refer to Note 15 of the Notes to Condensed Consolidated Financial Statements for a further discussion of the Litigation. 26 Table of Contents Other Income. For the three months ended September 30, 2010, other income increased to $1.2 million from $0.9 million for the same period in 2009. As a percentage of revenue, other income increased to 14.8% for the three months ended September 30, 2010 from 11.5% for the same period in 2009. The increase in other income was primarily attributable to change in fair value of the put warrants which was partially offset by interest expense recorded on the mandatorily redeemable preferred stock and the promissory note discussed below. Income Taxes. For the three months ended September 30, 2010, the Company recorded a tax benefit of $113 thousand, or an annual effective tax rate of 8.69%, compared to a tax expense of $135 thousand, or an annual effective tax rate of 12.30%, for the same period in 2009. The change in estimated annual effective tax rate is due to the interest expense on the mandatorily redeemable preferred stock and change in fair value of warrants which are not deductible under applicable tax laws. Net Income. For the three months ended September 30, 2010, net income increased to $1.6 million from $1.0 million for the same period in 2009. The increase in net income was mainly due to higher gross margin and change in fair value of put warrants which were partially offset by higher interest expenses as discussed above. COMPARISON OF THE NINE MONTHS ENDED SEPTEMBER 30, 2 Revenue. For the nine months ended September 30, 2010, revenue decreased 5.3% to $23.1 million from $24.4 million for the same period in 2009. The decrease in revenue is attributable to a decrease in our federal repair and maintenance contract revenue of $2.5 million which is partially offset by an increase in our federal service contract revenue of $1.2 million. The decrease in repair and maintenance revenue is attributable to a reduction in revenue on one federal contract due to a reduction in scope, and the increase in service contract revenue is mainly attributable to the expansion of existing service contracts and recent contract wins in the cyber security area. Cost of Revenue. Cost of revenue includes direct labor, materials, subcontractors and an allocation for indirect costs. Generally, changes in cost of revenue correlate to fluctuations in revenue as resources are consumed in the production of that revenue. For the nine months ended September 30, 2010, cost of revenue decreased 7.4% to $17.7 million from $19.2 million for the same period in 2009. The decrease in cost of revenue was primarily attributable to the corresponding decrease in revenue. As a percentage of revenue, cost of revenue was 76.8% for the nine months ended September 30, 2010 as compared to 78.5% for the same period in 2009. The decrease in cost as a percentage of revenue was primarily due to better contract management and better profitability on our existing contract mix. Gross Margin. For the nine months ended September 30, 2010, gross margin increased 2.2% to $5.4 million from $5.3 million for the same period in 2009. Gross margin as a percentage of revenue increased to 23.2% for the nine months ended September 30, 2010 from 21.5% for the same period in 2009. The increase in gross margin is primarily attributable to better contract management and better profitability on our existing contract mix. Gross margin as it relates to our service contracts increased 8.1% to $4.0 million from $3.7 million for the same period in 2009. Gross margin, as it relates to our maintenance contracts, decreased 12.2% to $1.3 million from $1.5 million for the same period in 2009. The decrease in repair and maintenance gross margin is directly attributable to decrease in revenue. Selling, General & Administrative Expenses. For the nine months ended September 30, 2010, SG&A expenses decreased 12.5% to $4.9 million from $5.6 million for the same period in 2009. As a percentage of revenue, SG&A expenses decreased to 21.1% for the nine months ended September 30, 2010 from 22.8% for the same period in 2009. The decrease in SG&A expenses is directly attributable to the Company’s cost reduction efforts since the second half of 2009. Other Expense. For the nine months ended September 30, 2010, other expense increased to $1.3 million from $0.9 million for the same period in 2009. As a percentage of revenue, other expense increased to 5.8% for the nine months ended September 30, 2010 from 3.8% for the same period in 2009. The increase in other expense was primarily attributable to interest expense recorded on the mandatorily redeemable preferred stock and the promissory note discussed below which was partially offset by change in fair value of the put warrants. Income Taxes. For the nine months ended September 30, 2010, the Company recorded a tax expense of $89 thousand, or an annual effective tax rate of 8.69%, compared to a tax benefit of $89 thousand, or an annual effective tax rate of 12.30%, for the same period in 2009. The change in estimated annual effective tax rate is due to the interest expense on the mandatorily redeemable preferred stock and change in fair value of warrants which are not deductible under applicable tax laws. Net Loss. For the nine months ended September 30, 2010, net loss decreased to $0.9 million from $1.1 million for the same period in 2009. The decrease in net loss was mainly due to lower SG&A expenses and higher gross margin which were partially offset by higher interest expenses. 27 Table of Contents Liquidity and Capital Resources Our primary liquidity needs are financing our cost of operations, capital expenditures, servicing our debt and paying dividends and redemption payments on our preferred stock. Our sources of liquidity are existing cash, cash generated from operations, and cash available from borrowings under our working capital line of credit. We have historically financed our operations through our existing cash, cash generated from operations and cash available from borrowings under our working capital line of credit. As of September 30, 2010, the Company had a working capital deficit of $0.3 million. Based upon the current level of operations, we believe that cash flow from operations, together with borrowings available from our working capital line of credit with SVB will be adequate to meet future liquidity needs for the next twelve months. For the nine months ended September 30, 2010, the Company used $621 thousand in cash and cash equivalents compared to $82 thousand of cash generated for the same period in 2009. Net cash used in operating activities was $3.8 million for the nine months ended September 30, 2010 compared to $0.1 million of cash provided for the same period in 2009. The increase in net cash used in operating activities was primarily attributable to increase in restricted cash. As of September 30, 2010, the Company had $0.3 million of cash on hand. Net loss was $0.9 million for the nine months ended September 30, 2010 compared to $1.1 million for the same period in 2009. The decrease in net loss was mainly due to lower SG&A expenses and higher gross margin which were partially offset by higher interest expenses. Accounts receivable decreased by $0.5 million for the nine months ended September 30, 2010 compared to $1.7 million for the same period in 2009. The decrease in the accounts receivable balance for 2010 and 2009 is attributable to more focused billings and collection efforts. Restricted cash increased by $4.0 million for the nine months ended September 30, 2010 compared to a balance of zero for the same period in 2009. Restricted cash consists principally of cash held in money market accounts securing an outstanding letter of credit issued by SVB to secure a performance bond issued in favor of a federal agency. Accounts payable and accrued expenses decreased by $0.6 million for the nine months ended September 30, 2010 compared to $1.3 million for the same period in 2009. The decrease in the accounts payable balance for 2010 is primarily reflective of decreased cost of revenue. The decrease in the accounts payable balance for 2009 was primarily reflective of decreased cost of revenue and the payment of certain payables with a portion of the proceeds from the private placement on February 27, 2009. Net cash used in investing activities was $25 thousand for the nine months ended September 30, 2010 compared to $31 thousand for the same period in 2009. Cash used in investing activities in 2010 and 2009 was for purchases of property and equipment. Net cash provided by financing activities was $3.2 million for the nine months ended September 30, 2010 compared to $0.1 million for the same period in 2009. The increase in net cash provided by financing activities is due to proceeds from the promissory note issued on May 27, 2010. Cash provided by financing activities in 2009 was due to proceeds from the private placement completed on February 27, 2009 which were partially offset by payments made to pay down the Company’s line of credit with SVB and to pay off the promissory note issued in connection with the Company’s acquisition of Trinity. Private Placement On February 27, 2009, the Company completed the sale, in a private placement transaction, of 6,206 shares of Series A-1 Senior Preferred Stock (the “Series A-1 Preferred Stock”), Class A Warrants to purchase up to an aggregate of approximately 79.6 million shares of common stock with an exercise price equal to $0.0780per share (the “Class A Warrants”) and Class B Warrants to purchase up to an aggregate of approximately 69.1 million shares of common stock at an exercise price of $0.0858 per share (the “Class B Warrants” and together with the Class A Warrants and the Series A-1 Preferred Stock, the ”Securities”) to a group of investors, led by Hale Capital (the “Purchasers”). The Series A-1 Preferred Stock bears an annual dividend of 12.5%. Each share of Series A-1 Preferred Stock has an initial stated value of $1,000 per share (the “Stated Value”). Paradigm received gross proceeds of approximately $6.2 million from the private placement.Among the use of proceeds, $2.1 million was used to pay off the promissory note issued in connection with the Company’s acquisition of Trinity, the Company paid fees and transaction costs of approximately $1.1 million and the remaining $3.0 million was used to pay down debt and for general working capital purposes. 28 Table of Contents The annual dividend on the Series A-1 Preferred Stock accrues on a daily basis and compounds monthly, with 40% of such dividend payable in cash and 60% of such dividend payable by adding such amount to the Stated Value per share of the Series A-1 Preferred Stock. The Company is generally required to make cash dividend payments ranging from $26,000 to $29,000 a month. Based on the dividend accrued as of September 30, 2010, the Stated Value per share as of such date was $1,128. Any shares of Series A-1 Preferred Stock outstanding as of February 9, 2012 are to be redeemed by the Company for their Stated Value plus all accrued but unpaid cash dividends on such shares (the “Redemption Price”).In addition, on the last day of each calendar month beginning February 2009 through and including February 2010, the Company is required to redeem the number of shares of Series A-1 Preferred Stock obtained by dividing 100% of all Excess Cash Flow (as defined in the Certificate of Designations of Series A-1 Senior Preferred Stock the (the “Certificate of Designations”)) with respect to such month by the Redemption Price applicable to the shares to be redeemed.Further, on the last day of each month beginning March 2010 through and including January 2012, the Company shall redeem the number of shares of Series A-1 Preferred Stock obtained by dividing the sum of $50,000 plus 50% of the Excess Cash Flow with respect to such month by the Redemption Price applicable to the shares to be redeemed.As of September 30, 2010, the Company had redeemed approximately 90 shares of Series A-1 Preferred Stock and no redemptions with respect to any Excess Cash Flow had been made in accordance with restrictions placed by SVB with respect to such redemptions and/or the Company’s lack of Excess Cash Flow. If at anytime a Purchaser realizes cash proceeds with respect to the Securities or common stock received upon exercise of the Warrants equal to or greater than the aggregate amount paid by the Purchaser for the Securities plus 200% of such amount then the Company has the option to repurchase all outstanding shares of Series A-1 Preferred Stock (other than certain excluded shares of Series A-1 Preferred Stock) held by that Purchaser for no additional consideration. For so long as (i) an aggregate of not less than 15% of the shares of Series A-1 Preferred Stock purchased on February 27, 2009 are outstanding, (ii) Warrants to purchase an aggregate of not less than 20% of the shares issuable pursuant to the Warrants on February 27, 2009 are outstanding or (iii) the Purchasers, in the aggregate, own not less than 15% of the common stock issuable upon exercise of all Warrants on February 27, 2009 (we refer to (i), (ii) and (iii) as the “Ownership Threshold”), the Preferred Stock Purchase Agreement between the Company and the Purchasers (the “Preferred Stock Purchase Agreement”) limits the Company’s ability to offer or sell certain evidences of indebtedness or equity or equity equivalent securities (other than certain excluded securities and permitted issuances) without the prior consent of Hale Capital. Other than with respect to the issuance of certain excluded securities by the Company, the Preferred Stock Purchase Agreement further grants the Purchasers a right of first refusal to purchase certain evidences of indebtedness, equity and equity equivalent securities sold by the Company.The Company is further required to use a portion of the proceeds it receives from a subsequent placement of its securities to repurchase shares of Series A-1 Preferred Stock, Warrants and/or shares of common stock from the Purchasers. The Preferred Stock Purchase Agreement and the Certificate of Designations also contain certain affirmative and negative covenants.The affirmative covenants include certain financial covenants, including revenue, EBDITA, working capital and net cash covenants. The Company was in compliance with these financial covenants as of September 30, 2010. The affirmative covenants also include a requirement that the Company file proxy materials with the SEC and hold a shareholder meeting to approve certain matters, including, among other things, the reincorporation of the Company into the State of Delaware or Nevada and the approval of certain rights of the holders of the Series A-1 Preferred Stock, no later than the dates specified in the Preferred Stock Purchase Agreement and the Certificate of Designations. The Company failed to file such proxy materials or to hold such meeting within the specified time period, however, the Company did file such proxy materials with the SEC on October 15, 2010 and the shareholder meeting is scheduled to be held on November 11, 2010. The negative covenants require the prior approval of Hale Capital, for so long as the Ownership Threshold is met, in order for the Company to take certain actions, including, among others, (i) amending the Company’s Articles of Incorporation or other charter documents, (ii) liquidating, dissolving or winding-up the Company, (iii) merging with, consolidating with or acquiring or being acquired by, or selling all or substantially all of its assets to, any person, (iv) selling, licensing or transferring any capital stock or assets with a value, individually or in the aggregate, of $100,000 or more, (v) undergoing certain fundamental transactions, (vi) certain issuances of capital stock, (vii) certain redemptions or dividend payments, (viii) the creation, incurrence or assumption of certain types of indebtedness or liens, (ix) increasing or decreasing the size of the Company’s Board of Directors and (x) appointing, hiring, suspending or terminating the employment or materially modifying the compensation of any executive officer. The Certificate of Designations further provides that upon the occurrence of certain defined events of default each holder of Series A-1 Preferred Stock may elect to require the Company to repurchase any outstanding shares of Series A-1 Preferred Stock held by such holder for 125% of the Stated Value of such shares plus all accrued but unpaid cash dividends for such shares payable, at the holder’s election, in cash or Common Stock.In addition, upon the occurrence of such event of default, the number of directors constituting the Company’s Board of Directors will automatically increase by a number equal to the number of directors then constituting the Board of Directors plus one and the holders of the Series A-1 Preferred Stock are entitled to elect such additional directors. 29 Table of Contents The Warrants provide that in the event of certain fundamental transactions or the occurrence of an event of default, the holder of the Warrants may cause the Company to repurchase such Warrants for the purchase price specified therein (the “Repurchase Price”). In addition, upon the occurrence of a liquidation event (including certain fundamental transactions), the holders of the Series A-1 Preferred Stock are entitled to receive prior and in preference to the payment of any amounts to the holders of any other equity securities of the Company (the “Junior Securities”) (i) 125% of the Stated Value of the outstanding shares of Series A-1 Preferred Stock, (ii) all accrued but unpaid cash dividends with respect to such shares of Series A-1 Preferred Stock and the (iii) Repurchase Price with respect to all Warrants held by such holders. In connection with the private placement, the Company paid Noble International Investments, Inc. (“Noble”) $100,000 and issued Noble a warrant to purchase up to 1,602,565 shares of the Company’s common stock for an exercise price of $0.0780 per share. These warrants were valued at $21 thousand, using the Black Scholes model on February 27, 2009. The Company accounts for its preferred stock based upon the guidance enumerated in ASC 480, “Distinguishing Liabilities from Equity.” The Series A-1 Preferred Stock is mandatorily redeemable on February 9, 2012 and therefore is classified as a liability instrument on the date of issuance. The Warrants issued in connection with the sale of our Series A-1 Preferred Stock provide that the holders of the Warrants may cause the Company to repurchase such Warrants for the Repurchase Price in the event of certain fundamental transactions or the occurrence of an event of default. The Company evaluated the Warrants pursuant to ASC 815-40 and determined that the Warrants should be classified as liabilities because they contain a provision that could require cash settlement and that event is outside the control of the Company. The Warrants are required to be measured at fair value, with changes in fair value reported in earnings as long as the Warrants remain classified as liabilities. The initial proceeds allocated to shares of Series A-1 Preferred Stock and the Warrants were $4,299,274 and $1,906,726, respectively. The Company is amortizing the warrant discount using the effective interest rate method over the three year term of the Series A-1 Preferred Stock. Although the stated interest rate of the Series A-1 Preferred Stock is 12.5%, as a result of the discount recorded for the Warrants, the effective interest rate is 27%. The Company also incurred approximately $1,175,000 of costs in relation to this transaction, which were recorded as deferred financing costs to be amortized over the term of the Series A-1 Preferred Stock. The Company calculated the fair value of the Warrants at the date of issuance using the Black-Scholes option pricing model. The change in fair value of the Warrants issued in connection with the Series A-1 Preferred Stock from the date of issuance to September 30, 2010, was a decrease of approximately $1.1 million from $1.9 million as of February 27, 2009 to $0.8 million as of September 30, 2010. This change of fair value of the Warrants was reflected as a component of other expense within the statement of operations. For the three and nine months ended September 30, 2010, the change of fair value of the Warrants was $2.0 million and $0.6 million, respectively. On May 5, 2010, the Company entered into a Plan and Agreement of Merger to reincorporatethe Company into the State of Nevada (the “Reincorporation”). The Reincorporation will be accomplished by merging the Company with and into the Company’s recently formed wholly owned Nevada subsidiary (the “Merger”). The Nevada subsidiary, named Paradigm Holdings, Inc., a Nevada corporation (“Paradigm Nevada”), will be the surviving corporation. The Amended and Restated Articles of Incorporation of Paradigm Nevada and the Bylaws of Paradigm Nevada will become the Company's Articles of Incorporation and Bylaws following the Merger. The consummation of the Reincorporation is contingent upon, among other things, the approval of the Company’s shareholders. The transaction will not result in any change in the Company’s current business, management, or location of the Company’s principal executive offices, assets, liabilities or net worth. Paradigm Nevada has been incorporated for the sole purpose of merging with the Company. It has no material assets or liabilities and has not been engaged in any business prior to the merger. Upon consummation of the Reincorporation, each outstanding share of the Company’s common stock will automatically be converted into one fully paid and nonassessable share of outstanding common stock of Paradigm Nevada.Each outstanding share of the Company’s Series A-1 Preferred Stock will automatically be converted into one fully paid and nonassessable share of outstanding Series A-1 Preferred Stock of Paradigm Nevada. Outstanding options and warrants to purchase or otherwise acquire shares of the Company’s common stock will be converted into options or warrants to purchase or otherwise acquire the same number of shares of common stock of Paradigm Nevada, at the same exercise price per share, upon the same terms and conditions as presently set forth in each such option or warrant. 30 Table of Contents Upon the Reincorporation, the Amended and Restated Articles of Incorporation of Paradigm Nevada will authorize 250,000,000 shares of common stock of Paradigm Nevada. The Company’s Articles of Incorporation currently authorize the issuance of 50,000,000 shares of common stock. Until the number of shares of common stock authorized for issuance is increased as described above, the Company will not have enough shares of common stock available to permit the full exercise of the warrants. Following the increase in the number of authorized shares, the Class A Warrants will be fully exercisable for 79,602,604 shares of Paradigm Nevada’s common stock and the Class B Warrants will be fully exercisable for 69,062,248 shares of Paradigm Nevada’s common stock. On May 26, 2010, the Purchasers and the Company, entered into the Consent and Amendment (the “Consent and Amendment”) to the Preferred Stock Purchase Agreement, dated February 27, 2009, by and among the Company and the Purchasers (the “Preferred Stock Agreement”), to, among other things: (i) grant registration rights to the Purchasers with respect to the Fee Shares (which are defined below); (ii) restrict the exercisability of the Warrants held by the Purchasers until the earlier to occur of (x) August 31, 2010 and (y) the consummation of the merger of the Company with and into Paradigm Nevada; (iii) limit the Company’s obligation to reserve shares with respect to the Warrants during such period; (iv) exclude the Notes and Fee Shares from certain participation rights granted to the purchasers of securities under to the Preferred Stock Agreement ; and (v) amend the Company’s existing right to repurchase Series A-1 Preferred Stock for no additional consideration following the occurrence of certain events as provided in the Preferred Stock Purchase Agreement to exclude certain “Excluded Shares” (as defined in the Consent and Amendment) from such provision. On September 24, 2010, the Company and the Purchasers entered into an Amendment to Preferred Stock Purchase Agreement effective as of August 31, 2010, to, among other things: (i) restrict the exercisability of the Warrants held by the Purchasers until the earlier to occur of (x) November 1, 2010 and (y) the consummation of the merger of the Company with and into Paradigm Holdings, Inc., a Nevada corporation; provided, that the foregoing restriction shall not apply in the event of a Fundamental Transaction (as defined in the Warrants), and (ii) limit the Company’s obligation to reserve shares with respect to the Warrants during such period. On October 15, 2010, the Company filed a definitive proxy statement with the Securities and Exchange Commission with respect to a special meeting of shareholders to be held on November 11, 2010 to vote on the proposed Reincorporation and certain other matters described in the proxy statement. Loan and Security Agreement On March 13, 2007, the Company entered into two Loan and Security Agreements with SVB, one of which provided for a revolving credit facility of up to $10 million and the other of which provided for a working capital line of credit of up to $12 million. SVB and the Company have agreed that the revolving credit facility has no further force or effect. The Company continues to use the working capital line of credit to borrow funds for working capital and general corporate purposes. References to the Loan and Security Agreement in this description refer to the working capital line of credit agreement. The Loan and Security Agreement is secured by a first priority perfected security interest in any and all properties, rights and assets of the Company, wherever located, whether now owned or thereafter acquired or arising and all proceeds and products thereof as described in the Loan and Security Agreement. Under the Loan and Security Agreement, the line of credit is due on demand and interest is payable monthly based on a floating per annum rate equal to the aggregate of the Prime Rate plus the applicable spread which ranges from 1.00% to 2.00%, as well as other fees and expenses as set forth more fully in the agreements. The Loan and Security Agreement requires the Company to maintain certain EBITDA covenants as specified in the Loan and Security Agreement. On March 18, 2009, the Company and SVB entered into a Second Loan Modification Agreement. This Second Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to May 12, 2009 and modify the funds available under the working capital line of credit facility to not exceed $4.5 million and the total funds available under the Loan and Security Agreement to a maximum amount of $5.625 million. The interest rates and EBITDA covenant were consistent with the previous agreement for the remainder of the extension period. On May 4, 2009, the Company and SVB entered into a Third Loan Modification Agreement. This Third Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to June 12, 2009. On July 2, 2009, the Company and SVB entered into a Fourth Loan Modification Agreement. This Fourth Loan Modification Agreement amended the Loan and Security Agreement to extend the maturity date to June 11, 2010. 31 Table of Contents On June 11, 2010, the Company and SVB entered into a Fifth Loan Modification Agreement. This Fifth Loan Modification Agreement, among other things, (i) reduces the early termination fee payable by the Company from $100,000 to $45,000, (ii) modifies the finance charge and collateral handling fee payable by the Company, (iii) revises the Company’s financial covenants, (iv) waives the Company’s failure to comply with certain financial covenants for the three month periods ended February 28, 2010, March 31, 2010, April 30, 2010 and May 31, 2010, (v) revises the circumstances pursuant to which the Company may redeem shares of Series A-1 Senior Preferred Stock without the prior written consent of SVB, (vi) adds certain new definitions and amends the definitions of “Prime Rate”, “Eligible Accounts” and “Applicable Rate” and (vii) extends the maturity date to May 15, 2011. The Company was in compliance with the EBITDA covenant set forth in Loan and Security Agreement as of the three month period ended September 30, 2010. As of September 30, 2010, the Company had $3.3 million outstanding, and $0.7 million additional availability, under its working capital line of credit with SVB. The Loan and Security Agreement contains events of default that include among other things, non-payment of principal, interest or fees, violation of covenants, inaccuracy of representations and warranties, cross default to certain other indebtedness, bankruptcy and insolvency events, change of control and material judgments. Upon occurrence of an event of default, SVB is entitled to, among other things, accelerate all obligations of the Company and sell the Company’s assets to satisfy the Company’s obligations under the Loan and Security Agreement. As of September 30, 2010, 29% of the Company’s total assets were in the form of accounts receivable, thus, the Company depends on the collection of its receivables to generate cash flow, provide working capital, pay down debt and continue its business operations. As of September 30, 2010, the Company had unbilled receivables of $2.6 million included in the total accounts receivable for which it is awaiting authorization to invoice. If the federal government, any of the Company’s other clients or any prime contractor for whom the Company is a subcontractor does not authorize the Company to invoice or fails to pay or delays the payment of the Company’s outstanding invoices for any reason, the Company’s business and financial condition may be materially adversely affected. The government may fail to pay outstanding invoices for a number of reasons, including a reduction in appropriated funding, lack of appropriated funds or lack of an approved budget. In the event cash flows are not sufficient to fund operations at the present level and the Company is unable to obtain additional financing, it would attempt to take appropriate actions to tailor its activities to its available financing, including reducing its business operations through additional cost cutting measures and revising its business strategy. However, there can be no assurances that the Company’s attempts to take such actions will be successful. Notes Payable – Promissory Note On May 26, 2010, the Company entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”) with Hale Capital Partners, LP (“Hale Capital”) and EREF PARA, LLC (“EREF” and together with Hale Capital, the “Purchasers”) and consummated the issuance and sale of Senior Secured Subordinated Promissory Notes with an aggregate principal amount of $4,000,000 (the “Notes”) to the Purchasers, for an aggregate purchase price of $4,000,000, pursuant to such agreement. In addition, the Company issued 3,428,571 shares (the “Fee Shares”) of the Company’s common stock to the Purchasers at a purchase price of $0.086 per share, in lieu of a cash payment owed by the Company to the Purchasers with respect to the financing fee in connection with the transactions contemplated by the Securities Purchase Agreement. The Company used the net proceeds from the sale of the Notes as security for the issuance of a letter of credit to secure the Performance Bond (as defined below). Refer to Note 15 of the Notes to Condensed Consolidated Financial Statements for a further discussion of the Performance Bond. The Notes accrue interest at a rate of 6.00% per annum. The Notes mature on May 26, 2011 (the “Maturity Date”). The Purchasers may require the Company to redeem all or any portion of the Notes prior to the Maturity Date in connection with an “Event of Default,” “Change of Control” or “Sale” (each as defined in the Notes). From and after the incurrence of an “Event of Default” the interest rate under the Notes automatically increases to 18.00%. The Notes also contain, among other things, certain affirmative and negative covenants, including, without limitation, limitations on indebtedness, liens and restricted payments. If the Company fails to redeem the Notes to the extent required pursuant to the terms of the Notes, then each holder of the Notes may elect to convert such holder’s Notes into common stock at a conversion price of $0.086. The Notes were initially valued using the discounted cash flow method based on the weighted average cost of capital of 14%, and subsequently accreted to the face amount using the effective interest method. The common stock was valued based on the Company’s closing stock market price on the date of the issuance. The initial proceeds allocated to the Notes and the common stock were $3.7 million and $0.3 million, respectively. The Company also incurred $0.2 million of costs in relation to this transaction, which were recorded as deferred financing costs under the caption of other current assets on the balance sheet to be amortized over the term of the Notes. 32 Table of Contents Bond Commitment The Company was required by a certain governmental agency to post performance and payment bonds for one of its contracts which was won in the second quarter of 2010. The bonds were obtained through the surety company Zurich NA and guarantee to the customer that the Company will perform under the terms of the contract and to pay vendors. If the Company fails to perform under the contract or to pay vendors, the customer may require that the insurer make payments or provide services under the bonds. The bonds were further secured by an irrevocable letter of credit of $4.0 million. At September 30, 2010, the Company had $13.0 million in performance and payment bonds outstanding. Letter of Credit On May 26, 2010, the Company caused SVB to issue an irrevocable standby letter of credit in the aggregate amount of $4.0 million to secure the Performance and Payment Bonds. The letter of credit is valid until May 31, 2011. The Company used the net proceeds from the sale of the Notes as security for the letter of credit. ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4: CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company's management, with the participation of the Company's Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company's disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the quarter ended September 30, 2010. Based on such evaluation, the Company's Chief Executive Officer and Chief Financial Officer have concluded that, as of September 30, 2010, the Company's disclosure controls and procedures are effective in ensuring that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC's rules and forms, and accumulated and communicated to the Company's management, including the Company's Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting In connection with the evaluation required by paragraph (d) of Rule 13a-15 under the Exchange Act, there was no change identified in the Company's internal control over financial reporting that occurred during the three months ended September 30, 2010 that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. ITEM 4T: CONTROLS AND PROCEDURES Not applicable. 33 Table of Contents PART II: OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS On April 8, 2009, Samuel Caldwell and Zulema Caldwell, former owners of Caldwell Technology Solutions, LLC (“CTS”), initiated an action (the “Action”) against the Company in Montgomery County Circuit Court, Maryland, alleging claims arising out of the Company’s purchase of CTS in July 2007. Specifically, the complaint alleges that the Company breached the Purchase Agreement dated June 6, 2007 among the Company, CTS and Mr. and Mrs. Caldwell (the “Purchase Agreement”) by failing to pay “earn-out” compensation pursuant to the terms of the Purchase Agreement. The Complaint also alleged other related claims.The Company, in turn, filed several counterclaims against the Caldwells. During the discovery phase of the litigation, the parties agreed to settle any and all claims alleged in the Action, without any admission of liability on the part of any party, by payment by the Company to the Caldwells and their legal counsel in the total amount of $250,000, such amount to be paid in four installments, with the final installment to be paid on or about November 16, 2010, after which the parties shall dismiss the Action with prejudice.The Settlement Agreement also contains a complete mutual release of claims between the parties. ITEM 1A: RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3: DEFAULTS UPON SENIOR SECURITIES None. ITEM 4: (REMOVED AND RESERVED) ITEM 5: OTHER INFORMATION None. 34 Table of Contents ITEM 6: EXHIBITS EXHIBIT NO. DESCRIPTION Amendment effective as of August 31, 2010 among the Company and the Purchasers Incorporated by reference to Exhibit 10.1 of the Registrant's Current Report on Form 8-K as filed with the Commission on September 24, 2010 Certification of CEO pursuant to Rule 13a-14(a)/ 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Provided herewith Certification of CFO pursuant to Rule 13a-14(a)/ 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Provided herewith Certification of CEO pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Provided herewith Certification of CFO pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Provided herewith 35 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARADIGM HOLDINGS, INC. (Registrant) Date: November 12, 2010 By: /s/ Peter B. LaMontagne Peter B. LaMontagne President and Chief Executive Officer Date:November 12, 2010 By: /s/ Richard Sawchak Richard Sawchak Senior Vice President and Chief Financial Officer 36
